 



AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT
     THIS AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT, dated as of
September 21, 2005 (this “Agreement”), amends and restates that certain
Stockholders’ Agreement, dated as of June 21, 2002 (the “Original Agreement”),
as previously amended by that certain Amendment to Stockholders’ Agreement,
dated as of December 4, 2002, by and among J. Richard Steadman, Sanderling
Venture Partners IV Co-Investment Fund, L.P., Sanderling IV Biomedical
Co-Investment Fund, L.P., Sanderling IV Venture Management, Sanderling Venture
Partners V Co-Investment Fund, L.P., Sanderling V Biomedical Co-Investment Fund,
L.P., Sanderling V Limited Partnership, Sanderling V Beteiligungs GmbH & Co. KG,
Sanderling V Ventures Management, Sanderling Venture Partners II, L.P.,
Sanderling Ventures Limited, L.P. (each of the foregoing, a “Stockholder,” and
collectively, the “Stockholders”), Centerpulse USA Holding Co. (“Centerpulse”)
and ReGen Biologics, Inc. (formerly Aros Corporation), a Delaware corporation
(“Parent”). Capitalized terms used herein without definition shall have the
meanings assigned to them in the Merger Agreement (defined below).
     WHEREAS, Parent, Aros Acquisition Corp., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Acquisition Sub”), and RBio, Inc. (formerly
ReGen Biologics, Inc.), a Delaware corporation (the “Company”), entered into an
Agreement and Plan of Merger, dated as of June 7, 2002 (the “Merger Agreement”),
pursuant to which, effective as of June 21, 2002, Acquisition Sub merged with
and into the Company (the “Merger”) and each outstanding share of Company Common
Stock and Company Preferred Stock was converted into the right to receive shares
of Parent Common Stock, Parent Series A Stock and/or Parent Series B Stock on
the terms and subject to the conditions set forth in the Merger Agreement;
     WHEREAS, as of the date hereof, each Stockholder is the owner of shares of
Parent Common Stock, Parent Series A Stock, Parent Series B Stock and/or the
Series C Convertible Preferred Stock, par value $0.01 per share, of Parent (with
respect to each Stockholder, such Stockholder’s “Existing Parent Shares” and,
together with any shares of capital stock of Parent acquired after the date
hereof, whether upon the exercise of warrants, options, conversion of
convertible securities or otherwise, such Stockholder’s “Parent Shares”);
     WHEREAS, as an inducement and a condition to effecting the Merger under the
Merger Agreement, the Stockholders agreed to enter into the Original Agreement;
     WHEREAS, the Stockholders amended the Original Agreement on December 4,
2002, to remove Allen & Company Incorporated as a party to the Original
Agreement and release Allen & Company Incorporated from all of its obligations
under the Original Agreement; and
     WHEREAS, among other things, the Stockholders desire to amend and restate
the Original Agreement, as previously amended, to (i) set forth their agreement
with respect to the voting of their respective Parent Shares in connection with
the constitution of and election of members to the Board of Directors of Parent
upon the terms and subject to the conditions set forth herein, and (ii) to
remove Centerpulse as a party thereto and release Centerpulse from all of its
obligations thereunder, effective as of the date hereof.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
1. Voting.
     1.1. Agreement to Vote Parent Shares. Each Stockholder hereby agrees,
severally and not jointly, that such Stockholder shall, and shall cause the
holder of record of such Stockholders’ Parent Shares on any applicable record
date to, from time to time, at any meeting (whether annual or special and
whether or not an adjourned or postponed meeting) of stockholders of Parent held
on or after the date of this Agreement, however called, in accordance with
Parent’s certificate of incorporation, bylaws and applicable law:

  (a)   if a meeting is held, appear at such meeting or otherwise cause all of
such Stockholder’s Parent Shares to be counted as present thereat for purposes
of establishing a quorum; and     (b)   vote or consent (or cause to be voted or
consented), in person or by proxy, all of such Stockholder’s Parent Shares, and
any other voting securities of Parent (whether acquired heretofore or hereafter)
that are beneficially owned or held of record by such Stockholder or as to which
such Stockholder has, directly or indirectly, the right to vote or direct the
voting, or take such other necessary or desirable action within such
Stockholder’s control in favor of the following:

  (1)   The authorized number of directors on Parent’s Board of Directors shall
be maintained at seven (7) members;     (2)   The following persons shall be
elected to Parent’s Board of Directors:

  (i)   The then current Chief Executive Officer of Parent, who shall initially
be Gerald E. Bisbee, Jr.;     (ii)   Two (2) designees of Sanderling Ventures,
one of whom initially shall be Dr. Robert G. McNeil and one of whom shall be
deemed independent as defined in Section 4200(a)(15) of the National Association
of Securities Dealers or the rules of any national securities exchange where the
Company intends to list its common stock; and

-2-



--------------------------------------------------------------------------------



 



  (iii)   Four (4) designees of a majority of the members of the Board of
Directors of Parent, one of whom initially shall be Dr. Abhi Acharya, one of
whom initially shall be Alan W. Baldwin, one of whom initially shall be
Dr. Richard Steadman, and one of whom initially shall be William R. Timken.

  (3)   Any director designated in accordance herewith shall be removed upon the
request of the party or group who designated such director and, upon such
removal, or upon any resignation of any such director, an individual selected by
the party or group entitled to designate such director hereunder shall be
elected to Parent’s Board of Directors;     (4)   The amendment of Parent’s
bylaws as may be required to provide for the governance of Parent as
contemplated by this Agreement and the Merger Agreement; and     (5)   A reverse
stock split if approved by Parent’s Board of Directors.

  (c)   vote or consent (or cause to be voted or consented), in person or by
proxy, all of such Stockholders’ Parent Shares, and any other voting securities
of Parent (whether acquired heretofore or hereafter) that are beneficially owned
or held of record by such Stockholder or as to which such Stockholder has,
directly or indirectly, the right to vote or direct the voting, (i) against any
amendment or change to the certificate of incorporation or bylaws of Parent
providing for the election of less than seven (7) directors, or any other
amendment or change to the certificate of incorporation or bylaws inconsistent
with the terms of this Agreement, and (ii) in favor of any amendment or change
to the certificate of incorporation or bylaws necessary to be made to render
such certificate of incorporation or bylaws consistent with the terms of this
Agreement.

     1.2. Failure to Designate. If any party or group fails to designate a
representative to fill a directorship pursuant to the terms of Section 1.1, the
election of a person to such directorship shall be accomplished in accordance
with Parent’s certificate of incorporation, bylaws and applicable law.
     1.3. No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent any direct or indirect ownership or incidents of
ownership of or with respect to any Parent Shares now owned or hereafter issued
to the Stockholders pursuant to the Merger or otherwise. All rights, ownership
and economic benefits of and relating to the Parent Shares shall remain vested
in and belong to the Stockholders, and Parent shall have no authority to direct
the Stockholders in the voting of any of the Parent Shares, except as otherwise
provided herein, or in the performance of the Stockholders’ duties or
responsibilities as stockholders of Parent.

-3-



--------------------------------------------------------------------------------



 



     1.4. No Inconsistent Agreements. Each Stockholder hereby covenants and
agrees that, except as contemplated by this Agreement and the Merger Agreement,
the Stockholder (a) has not entered, and shall not enter at any time while this
Agreement remains in effect, into any voting agreement or voting trust with
respect to the Parent Shares and (b) has not granted, and shall not grant at any
time while this Agreement remains in effect, a proxy or power of attorney with
respect to the Parent Shares, in case of either (a) or (b), which is
inconsistent with such Stockholder’s obligations pursuant to this Agreement.
     1.5. Legend.

  (a)   Concurrently with the execution of this Agreement, there shall be
imprinted or otherwise placed, on certificates representing the Parent Shares,
the following restrictive legend (the “Legend”):

      “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A STOCKHOLDERS’ AGREEMENT WHICH PLACES CERTAIN RESTRICTIONS ON THE
VOTING OF THE SHARES REPRESENTED HEREBY. ANY PERSON ACCEPTING ANY INTEREST IN
SUCH SHARES SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE
PROVISIONS OF SUCH STOCKHOLDERS’ AGREEMENT. A COPY OF SUCH STOCKHOLDERS’
AGREEMENT WILL BE FURNISHED TO THE RECORD HOLDER OF THIS CERTIFICATE WITHOUT
CHARGE UPON WRITTEN REQUEST TO THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.”

  (b)   Parent agrees that, during the term of this Agreement, it will not
remove, and will not permit to be removed (upon registration of transfer,
reissuance of otherwise), the Legend from any such certificate and will place or
cause to be placed the Legend on any new certificate issued to represent Parent
Shares theretofore represented by a certificate carrying the Legend.

     1.6. Removal of Centerpulse. Centerpulse shall not be a party to this
Agreement, as a Stockholder or otherwise, and Parent and the Stockholders shall
release Centerpulse from all of its obligations under the Original Agreement, as
amended, including the voting obligations set forth in Section 1.1 therein, with
respect to all Parent Shares now or hereafter owned or held by Centerpulse, such
removal and release to be effective as of the date of this Agreement.
2. Representations and Warranties of Each Stockholder. Each Stockholder hereby,
severally and not jointly, represents and warrants to Parent and the other
Stockholders as follows:

-4-



--------------------------------------------------------------------------------



 



     2.1. Authorization; Validity of Agreement; Necessary Action. Such
Stockholder has full power and authority, or legal capacity in the case of an
individual stockholder, to execute and deliver this Agreement, to perform such
Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. The execution, delivery and performance by such Stockholder
of this Agreement and the consummation by such Stockholder of the transactions
contemplated hereby have been duly and validly authorized by such Stockholder
and no other actions or proceedings on the part of such Stockholder are
necessary to authorize the execution and delivery by such Stockholder of this
Agreement and the consummation of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by such Stockholder, and,
assuming this Agreement constitutes a valid and binding obligation of Parent,
constitutes a valid and binding obligation of such Stockholder, enforceable in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency or other similar laws, now or hereafter in
effect, affecting creditors’ rights generally.
     2.2. Consents and Approvals; No Violations. None of the execution, delivery
or performance of this Agreement by such Stockholder nor the consummation of the
transactions contemplated hereby nor compliance with any of the provisions
hereof by such Stockholder will (i) require any filing with, or approval of, any
Governmental Entity, (ii) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, amendment, cancellation or acceleration) under, or
result in the creation or imposition of any lien upon any of the assets or
properties of such Stockholder under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, guarantee, other evidence of
indebtedness, lease, license, contract, agreement, judgment, order, notice,
decree, statute, law or other instrument or obligation to which such Stockholder
is a party or by which such Stockholder or any of such Stockholder’s properties
or assets may be bound or (iii) violate any order or law applicable to such
Stockholder or any of such Stockholder’s properties or assets, except in each
case as would not have a material adverse effect on such Stockholder’s ability
to consummate the transactions contemplated hereby.
     2.3. No Group. Each Stockholder is acting individually and not as part of a
“group” as defined in the Exchange Act.
     2.4. Shares. Each Stockholder owns all of his, her or its respective
Existing Parent Shares, free and clear of all liens, encumbrances, charges,
pledges and other security interests.

3.   Miscellaneous.

  3.1.   Further Agreements.

  (a)   Each Stockholder, severally and not jointly, hereby agrees, while this
Agreement is in effect, and except as contemplated hereby, that upon any sale,
transfer, pledge, or other disposition of any Parent Shares to any Person, such
Person or entity shall agree to be bound by all of the terms and conditions of
this Agreement, and the Stockholder shall deliver a duly executed copy of the
Agreement to Parent to evidence such Agreement prior to any such sale, transfer,
pledge or other disposition.

-5-



--------------------------------------------------------------------------------



 



  (b)   Each Stockholder shall not request that Parent or its transfer agent
register the transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any of such Stockholder’s Parent Shares,
and hereby consents to the entry of stop transfer instructions by Parent of any
transfer of such Stockholder’s Parent Shares, unless such transfer is made in
compliance with this Agreement.     (c)   In the event of a stock dividend or
distribution, or any change in Parent’s capital stock by reason of any stock
dividend or distribution, split-up, recapitalization, combination, exchange of
shares or the like, the term “Parent Shares,” as applicable, shall be deemed to
refer to and include the Parent Shares as well as all such stock dividends and
distributions and any shares into which or for which any or all of the Parent
Shares may be changed or exchanged.

  3.2.   Termination.

  (a)   This Agreement shall terminate and no party shall have any rights or
duties hereunder upon the earliest to occur of (i) June 21, 2007, (ii) a Change
of Control of Parent (as defined below) or (iii) the re-listing of Parent Common
Stock on a national securities exchange or the NASDAQ National Market System.
Upon any termination of this Agreement, this Agreement shall thereupon become
void and of no further force and effect, provided, however, that nothing in this
Section 3.2 shall relieve or otherwise limit any party of liability for breach
of this Agreement.     (b)   For purposes of this Agreement, “Change of Control”
of Parent shall mean the earliest to occur of (i) a merger or consolidation to
which Parent is a party and which results in, or is effected in connection with,
a change in ownership of a majority of the outstanding shares of voting stock of
Parent, (ii) any sale or transfer of all or substantially all of the assets of
Parent to any Person or Persons not an affiliate or affiliates of Parent, (iii)
the sale by the stockholders of Parent of a majority of the voting stock of
Parent to any Person or Persons not an affiliate or affiliates of Parent or
(iv) a liquidation or dissolution of Parent. A Change of Control shall not
include any change in ownership of Parent Shares contemplated by or resulting
from the Merger.

  3.3.   Several Obligations; Capacity; Reliance.

  (a)   The representations, warranties, covenants, obligations, agreements and
conditions of this Agreement applicable to the Stockholders are several and not
joint.     (b)   The obligations of the Stockholders hereunder are several and
not joint and the covenants and agreements of the Stockholders herein are made
only in their capacity as stockholders of Parent and not as directors.

-6-



--------------------------------------------------------------------------------



 



  (c)   Each Stockholder understands and acknowledges that Parent entered into
the Merger Agreement in reliance upon such Stockholder’s execution and delivery
of the Original Agreement.

     3.4. Further Assurances. From time to time, at any other party’s request
and without further consideration, each party hereto shall execute and deliver
such additional documents and take all such further action as may be necessary
or desirable to consummate the transactions contemplated by this Agreement.
     3.5. Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally
or sent by nationally recognized overnight courier or by registered or certified
mail (postage prepaid, return receipt requested), or by electronic mail with a
copy thereof to be delivered or sent as provided above or by facsimile or
telecopier, as follows:

  (a)   If to Parent:

ReGen Biologics, Inc.
509 Commerce Street
East Wing
Franklin Lakes, New Jersey 07417
Attention: Gerald E. Bisbee, Jr., Ph.D.
With a copy to:
Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, NW
Washington, DC 20037
Attention: Jeffrey Grill
Facsimile: (202) 663-8007

  (b)   If to any of the Stockholders, to the address set forth under its name
on such Stockholders’ signature page hereto;

or to such other address as the party to whom notice is to be given may have
furnished to the other parties in writing in accordance herewith. All such
notices or communications shall be deemed to be received (i) in the case of
personal delivery, nationally recognized overnight courier or registered or
certified mail, on the date of such delivery and (ii) in the case of facsimile
or telecopier or electronic mail, upon confirmed receipt.
     3.6. Interpretation. When a reference is made in this Agreement to
Sections, subsections, Schedules or Exhibits, such reference shall be to a
Section, subsection, Schedule or Exhibit to this Agreement unless otherwise
indicated. The words “include,” “includes” and “including” when used herein
shall be deemed in each case to be followed by the words “without limitation.”
The word “herein” and similar references mean, except where a specific Section
or Article reference is expressly indicated, the entire Agreement rather than
any specific Section or Article. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

-7-



--------------------------------------------------------------------------------



 



     3.7. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
     3.8. Entire Agreement; No Third Party Beneficiaries. This Agreement, the
Merger Agreement and the documents referred to herein and therein constitute the
entire agreement and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof
and thereof, and are not intended to confer upon any Person other than the
parties hereto and thereto any rights or remedies hereunder and thereunder.
     3.9. Amendments; Assignment. This Agreement may be amended (or provisions
of this Agreement waived) only by an instrument in writing signed by (a) Parent
and (b) the holders of at least a majority of the outstanding Parent Shares at
the time of such amendment or approval. Any amendment or waiver so effected
shall be binding upon Parent, each of the parties hereto and any assignee of any
such party. No waivers of any breach of this Agreement extended by any party
hereto to any other party shall be construed as a waiver of any rights or
remedies of any other party hereto or with respect to any subsequent breach.
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. Unless a Stockholder has
complied with Section 3.1 hereof, neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by any such Stockholder without the prior written consent of the other
parties, and any purported assignment without such consent shall be void.
     3.10. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of any party hereto in the exercise of any right hereunder
will impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty or agreement herein, nor will any
single or partial exercise of any such right preclude other or further exercise
thereof or of any other right. All rights and remedies existing under this
Agreement are cumulative to, and not exclusive to, and not exclusive of, any
rights or remedies otherwise available.
     3.11. Governing Law; Enforcement. This Agreement and the rights and duties
of the parties hereunder shall be governed by, and construed in accordance with,
the law of the State of Delaware. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity.

-8-



--------------------------------------------------------------------------------



 



     3.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
[Signature Pages Follow]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent and each of the undersigned Stockholders has
signed this Agreement or caused this Agreement to be signed by their respective
officers or other authorized person thereunto duly authorized as of the date
first written above.

              REGEN BIOLOGICS, INC.
 
       
 
  By:   /s/ Brion D. Umidi
 
            Name: Brion D. Umidi     Title: Senior Vice President & CFO
 
            J. RICHARD STEADMAN
 
            /s/ J. Richard Steadman           Notice Address: 181 W. Meadow
Drive     Vail, CO 81657     Facsimile: (970) 479-5861
 
            SANDERLING VENTURE PARTNERS IV     CO-INVESTMENT FUND, L.P.
 
       
 
  By:   /s/ Robert G. McNeil
 
            Name: Robert G. McNeil     Title: General Partner     Notice
Address: 400 South El Camino Real, Suite 1200     San Mateo, CA 94402-1708    
Facsimile: (650) 375-7073

[Signature Page to Amended and Restated Stockholders’ Agreement]

 



--------------------------------------------------------------------------------



 



              SANDERLING IV BIOMEDICAL     CO-INVESTMENT FUND, L.P.
 
       
 
  By:   /s/ Robert G. McNeil
 
            Name: Robert G. McNeil     Title: General Partner     Notice
Address: 400 South El Camino Real, Suite 1200     San Manteo, CA 94402-1708    
Facsimile: (650) 375-7073
 
            SANDERLING IV VENTURE MANAGEMENT
 
       
 
  By:   /s/ Robert G. McNeil
 
            Name: Robert G. McNeil     Title: Owner     Notice Address: 400
South El Camino Real, Suite 1200     San Mateo, CA 94402-1708     Facsimile:
(650) 375-7073

[Signature Page to Amended and Restated Stockholders’ Agreement]

 



--------------------------------------------------------------------------------



 



              SANDERLING VENTURE PARTNERS V     CO-INVESTMENT FUND, L.P.
 
            By: Middleton, McNeil & Mills Associates V, LLC
 
       
 
  By:   /s/ Robert G. McNeil
 
            Name: Robert G. McNeil     Title: Managing Director     Notice
Address: 400 South El Camino Real, Suite 1200     San Mateo, CA 94402-1708    
Facsimile: (650) 375-7073
 
            SANDERLING V BIOMEDICAL     CO-INVESTMENT FUND, L.P.
 
            By: Middleton, McNeil & Mills Associates V, LLC
 
       
 
  By:   /s/ Robert G. McNeil
 
            Name: Robert G. McNeil     Title: Managing Director     Notice
Address: 400 South El Camino Real, Suite 1200     San Mateo, CA 94402-1708    
Facsimile: (650) 375-7073

[Signature Page to Amended and Restated Stockholders’ Agreement]

 



--------------------------------------------------------------------------------



 



              SANDERLING V LIMITED PARTNERSHIP
 
            By: Middleton, McNeil & Mills Associates V, LLC
 
       
 
  By:   /s/ Robert G. McNeil
 
            Name: Robert G. McNeil     Title: Managing Director     Notice
Address: 400 South El Camino Real, Suite 1200     San Mateo, CA 94402-1708    
Facsimile: (650) 375-7073
 
            SANDERLING V BETEILIGUNGS GMBH & CO. KG
 
            By: Middleton, McNeil & Mills Associates V, LLC
 
       
 
  By:   /s/ Robert G. McNeil
 
            Name: Robert G. McNeil     Title: Managing Director     Notice
Address: 400 South El Camino Real, Suite 1200     San Mateo, CA 94402-1708    
Facsimile: (650) 375-7073

[Signature Page to Amended and Restated Stockholders’ Agreement]

 



--------------------------------------------------------------------------------



 



              SANDERLING V VENTURES MANAGEMENT
 
       
 
  By:   /s/ Robert G. McNeil
 
            Name: Robert G. McNeil     Title: Owner     Notice Address: 400
South El Camino Real, Suite 1200     San Mateo, CA 94402-1708     Facsimile:
(650) 375-7073
 
            SANDERLING VENTURE PARTNERS II, L.P.
 
       
 
  By:   /s/ Robert G. McNeil
 
            Name: Robert G. McNeil     Title: General Partner     Notice
Address: 400 South El Camino Real, Suite 1200     San Mateo, CA 94402-1708    
Facsimile: (650) 375-7073

[Signature Page to Amended and Restated Stockholders’ Agreement]

 



--------------------------------------------------------------------------------



 



              SANDERLING VENTURES LIMITED, L.P.
 
       
 
  By:   /s/ Robert G. McNeil
 
            Name: Robert G. McNeil     Title: General Partner     Notice
Address: 400 South El Camino Real, Suite 1200     San Mateo, CA 94402-1708    
Facsimile: (650) 375-7073

[Signature Page to Amended and Restated Stockholders’ Agreement]

 